DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/28/2022 has been entered.

Claims 1-3, 5, 7-11, and 13-14 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Bruley (Reg. No. 51,504) on 05/03/2022.
Claims 1 and 7 have been amended and presented as follows (clean versions):

Claim 1. (Currently Amended) A control rod assembly for a nuclear reactor having a reactor core and a pressurized fluid source, comprising:
a control rod disposed within a control rod sleeve;
a piston disposed on the control rod;
a lead screw that is selectively secured to the control rod;
a pneumatically-operated trip latch that is secured to a bottom end of the lead screw, the trip latch being selectively securable to a top end of the control rod and movable between a closed position and an open position, wherein when the trip latch is in the open position the control rod is not secured to the lead screw;
a control rod drive motor that is operably connected to the lead screw; and
a gas valve that is configured to be in fluid communication with the pressurized fluid source of the nuclear reactor and 
wherein with the gas valve in fluid communication with the pressurized fluid source, the gas valve is movable between
a first position in which the pressurized fluid source is isolated from the control rod sleeve and 
a second position in which the pressurized fluid source is in fluid communication with the control rod sleeve;
wherein 
in the first position of the gas valve the pressurized fluid source is isolated from the trip latch and the trip latch is in the closed position and 
in the second position of the gas valve the pressurized fluid source is in fluid communication with both the piston and the trip latch to trip the trip latch into the open position, 
wherein with the trip latch in the open position, pressurized fluid from the pressurized fluid source acts against the piston to drive the control rod.

Claim 7. (Currently Amended) A nuclear reactor comprising:
a reactor core;
a pressurized fluid source; and 
a control rod assembly comprising:
a control rod disposed within a control rod sleeve;
a piston disposed on the control rod;
a lead screw that is selectively secured to the control rod;
a pneumatically-operated trip latch that is secured to a bottom end of the lead screw, the trip latch being selectively securable to a top end of the control rod and movable between a closed position and an open position, wherein when the trip latch is in the open position the control rod is not secured to the lead screw;
a control rod drive motor that is operably connected to the lead screw; and
a gas valve that is in fluid communication with the pressurized fluid source of the nuclear reactor and 
wherein with the gas valve in fluid communication with the pressurized fluid source, the gas valve is movable between 
a first position in which the pressurized fluid source is isolated from the control rod sleeve and 
a second position in which the pressurized fluid source is in fluid communication with the control rod sleeve;
wherein 
in the first position of the gas valve the pressurized fluid source is isolated from the trip latch and the trip latch is in the closed position and 
in the second position of the gas valve the pressurized fluid source is in fluid communication with both the piston and the trip latch to trip the trip latch into the open position,
wherein with the trip latch in the open position, pressurized fluid from the pressurized fluid source acts against the piston to drive the control rod.

Allowable Subject Matter
Claims 1-3, 5, 7-11, and 13-14 are allowable over the prior art of record. 

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646             
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646